DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 05/04/2021.  Claims 21, 28, and 35 have been amended.  Claims 1-20 have been canceled.  Claims 21-40 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25, 28-29, 32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2005/0108292) in view of Patterson et al. (US 2019/0108231).
With respect to claim 21, Burton discloses a system, comprising: one or more computing devices that implement one or more consumer modules, wherein the one or 
obtain, from a data store: a full snapshot of a data set of a primary data store, wherein the full snapshot captures a state of the data set at a point in time,
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), the baseline image corresponding to a replicated image of the primary volumes 220 at a particular time; host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot in storage pool 260 (≈ intermediate data store) to reconstruct primary volumes 220, so the host should obtain the baseline image (≈ full snapshot) from the baseline volume/data store 170);
obtain from an intermediate data store: an incremental snapshot of the data set, wherein the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set
(para.[0046]-[0047]: host instructs replication module 130 replicating incremental snapshot data of the primary volumes 220 and stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store), host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ ; and 
establish a local version of the data set of the primary data store according to the full snapshot of the data set and the incremental snapshot of the data set obtained from the data store and the intermediate data store
(para.[0048] and [0062]: using the data retrieved from storage pool 260, host combines the baseline image stored on baseline volume 170 and incremental snapshot data in storage pool 260 to reconstruct a copy of primary volumes 220 (a source storage volume) for general use by an application, wherein the reconstructed primary volume for use by the application ≈ the local version of the data set of the primary data store).  
Though Burton discloses the baseline volume 170 or the data store stores the baseline image/full snapshot, and the storage pool 260 or the intermediate data store stores the incremental snapshots.  So the system obtains the baseline image/full snapshot from the baseline volume 170 or the data store, and obtains the incremental snapshots from the storage pool 260 or the intermediate data store.  Burton does not discloses obtaining the baseline image/full snapshot and the incremental snapshots from the same intermediate data store.
Burton discloses the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set.  However, Burton does not disclose since the full snapshot of the data set.
Patterson discloses the obtain from an intermediate data store: a full snapshot of data set, and an incremental snapshot of data set, and both obtained from the same intermediate data store 
(Patterson: para.[0080]: the backup device 20 stores the remote copy (snapshot), [0096], [0102]: wherein the snapshot includes full snapshot, differential snapshot, and incremental snapshot).
Patterson discloses the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set 
(Patterson: para.[0102]: a full snapshot may include a full backup of all the data , a differential snapshot, such as a backup of data that has changed since the last full snapshot, changes to data, or the like. For example, if a full snapshot is generated on a Sunday, a differential snapshot created on a Monday would only include data that changed since Sunday, a differential snapshot on Tuesday would only include data that changed since Sunday).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Patterson's teachings into Burton's teaching so that the snapshot schedule and type can be indicated based on the quality of service, wherein the incremental snapshot can take snapshot of data that was modified since a previous incremental snapshot and the differential snapshot can take 
Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Burton teaches establish the local version of the data set of the primary data store, the one or more consumer modules, when implemented by the one or more computing devices, cause the one or more computing device to: apply the incremental snapshot to the full snapshot of the data set to establish the local version of the data set of the primary data store (para.[0046]-[0047]).
Claim 25 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Burton teaches the one or more consumer modules are further configured to: provide the local version of the data set to one or more data processing applications(para.[0048] and [0062]).
With respect to claim 28, Burton discloses a method, comprising:
obtaining, by one or more consumer modules from a data store: a full snapshot of a data set of a primary data store, wherein the full snapshot captures a state of the data set at a point in time,
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), the baseline image corresponding to a replicated image of the primary volumes 220 at a particular time; host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot in storage pool 260 (≈ intermediate data store) to reconstruct primary volumes 220, so the host ;
obtain from an intermediate data store: an incremental snapshot of the data set, wherein the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set
(para.[0046]-[0047]: host instructs replication module 130 replicating incremental snapshot data of the primary volumes 220 and stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store), host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store) to reconstruct primary volumes 220, so the host should obtain the incremental snapshot (≈ incremental snapshot) from the storage pool 260 (≈ intermediate data store)); and 
establishing, by the one or more consumer modules, a local version of the data set of the primary data store according to the full snapshot of data set and the incremental snapshot of data set obtained from the data store and the intermediate data store
(para.[0048] and [0062]: using the data retrieved from storage pool 260, host combines the baseline image stored on baseline volume 170 and incremental snapshot data in storage pool 260 to reconstruct primary volumes 220 (a source storage .  
Though Burton discloses the baseline volume 170 or the data store stores the baseline image/full snapshot, and the storage pool 260 or the intermediate data store stores the incremental snapshots.  So the system obtains the baseline image/full snapshot from the baseline volume 170 or the data store, and obtains the incremental snapshots from the storage pool 260 or the intermediate data store.  Burton does not discloses obtaining the baseline image/full snapshot and the incremental snapshots from the same intermediate data store.
Burton discloses the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set.  However, Burton does not disclose the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set.
Patterson discloses the obtaining from an intermediate data store: a full snapshot of data set, and an incremental snapshot of data set, and both obtained from the same intermediate data store 
(Patterson: para.[0080]: the backup device 20 stores the remote copy (snapshot), [0096], [0102]: wherein the snapshot includes full snapshot, differential snapshot, and incremental snapshot).
the full snapshot of the data set 
(Patterson: para.[0102]: a full snapshot may include a full backup of all the data , a differential snapshot, such as a backup of data that has changed since the last full snapshot, changes to data, or the like. For example, if a full snapshot is generated on a Sunday, a differential snapshot created on a Monday would only include data that changed since Sunday, a differential snapshot on Tuesday would only include data that changed since Sunday).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Patterson's teachings into Burton's teaching so that the snapshot schedule and type can be indicated based on the quality of service, wherein the incremental snapshot can take snapshot of data that was modified since a previous incremental snapshot and the differential snapshot can take snapshot of data that was modified since a full snapshot as suggested by Patterson (See para.[0102]).
Claim 29 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Burton teaches establish the local version of the data set comprises: applying the incremental snapshot to the full snapshot of the data set to establish the local version of the data set of the primary data store (para.[0046]-[0047]).

Claim 32 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Burton teaches providing access to the local version of the data set to one or more data processing applications (para.[0048] and [0062]).
 With respect to claim 35, Burton discloses a non-transitory computer-readable storage medium storing program instructions that when executed on one or more computers cause the one or more computers to implement a system comprising: 
one or more consumer modules, wherein the one or more consumer modules are configured to:
obtain, from a data store: a full snapshot of a data set of a primary data store, wherein the full snapshot captures a state of the data set at a point in time,
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), the baseline image corresponding to a replicated image of the primary volumes 220 at a particular time; host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot in storage pool 260 (≈ intermediate data store) to reconstruct primary volumes 220, so the host should obtain the baseline image (≈ full snapshot) from the baseline volume/data store 170);

obtain from an intermediate data store: an incremental snapshot of the data set, wherein the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set
stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store), host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store) to reconstruct primary volumes 220, so the host should obtain the incremental snapshot (≈ incremental snapshot) from the storage pool 260 (≈ intermediate data store)); and 
establish a local version of the data set of the primary data store according to the full snapshot and the incremental snapshot obtained from the intermediate data store
(para.[0048] and [0062]: using the data retrieved from storage pool 260, host combines the baseline image stored on baseline volume 170 and incremental snapshot data in storage pool 260 to reconstruct primary volumes 220 (a source storage volume) response to failure, or for general use by an application, wherein the reconstructed primary volume for use by the application ≈ the local version of the data set of the primary data store).  
Though Burton discloses the baseline volume 170 or the data store stores the baseline image/full snapshot, and the storage pool 260 or the intermediate data store stores the incremental snapshots.  So the system obtains the baseline image/full 
Burton discloses the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set.  However, Burton does not disclose the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set.
Patterson discloses the obtaining from an intermediate data store: a full snapshot of data set, and an incremental snapshot of data set, and both obtained from the same intermediate data store 
(Patterson: para.[0080]: the backup device 20 stores the remote copy (snapshot), [0096], [0102]: wherein the snapshot includes full snapshot, differential snapshot, and incremental snapshot).
Patterson discloses the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set 
(Patterson: para.[0102]: a full snapshot may include a full backup of all the data , a differential snapshot, such as a backup of data that has changed since the last full snapshot, changes to data, or the like. For example, if a full snapshot is generated on a Sunday, a differential snapshot created on a Monday would only include data that changed since Sunday, a .
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Patterson's teachings into Burton's teaching so that the snapshot schedule and type can be indicated based on the quality of service, wherein the incremental snapshot can take snapshot of data that was modified since a previous incremental snapshot and the differential snapshot can take snapshot of data that was modified since a full snapshot as suggested by Patterson (See para.[0102]).

Claim 36 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Burton teaches apply the incremental snapshot to the full snapshot of the data set to establish the local version of the data set of the primary data store (para.[0046]-[0047]).

Claims 23-24, 26-27, 30-31, 33-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2005/0108292), in view of Patterson et al. (US 2019/0108231), and further in view of Parkison et al. (US 2014/0006354).
Claim 23 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Burton teaches to establish the local version of the data set of the primary data store, the one or more consumer modules, when implemented by the one or more computing devices, cause the one or more computing device. 
However, Burton does not disclose other limitations in claim.
(Parkison: para.[0105], [0162], [0179], [0214]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 24 is rejected for the reasons set forth hereinabove for claim 23 and furthermore Burton teaches the one or more consumer modules, when implemented by the one or more computing devices, cause the one or more computing device to: (para.[0048],[0062]). 
However, Burton does not disclose other limitations in claim.
Parkison discloses apply the one or more additional incremental snapshots to the local version of the data set (Parkison: para.[0179]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 26 is rejected for the reasons set forth hereinabove for claim 21. 
However, Burton does not disclose limitations in claim.
Parkison discloses to establish the local version of the data set of the primary data store, the one or more consumer modules, when implemented by the one or more computing devices, cause the one or more computing device to: determine that the full snapshot of the data set stored in the intermediate data store is a most recent full snapshot of a plurality of full snapshots of the data set; and locally store the most recent full snapshot as a previous local version of the data set of the primary data store; and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 27 is rejected for the reasons set forth hereinabove for claim 26 and furthermore Burton teaches the one or more consumer modules, when implemented by the one or more computing devices (para.[0048],[0062]).
However, Burton does not disclose limitations in claim.
(Parkison: para.[0214]).3  
 It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 30 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Burton teaches to establish the local version of the data set of the primary data store, the one or more consumer modules (para.[0046]-[0047]).  
However, Burton does not disclose other limitations in claim.
Parkison discloses locally store the full snapshot as a previous local version of the data set of the primary data store; and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]) (Parkison: para.[0214]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 31 is rejected for the reasons set forth hereinabove for claim 30 and furthermore Burton teaches wherein establishing the local version of the data set (para.[0048],[0062]). 
However, Burton does not disclose other limitations in claim.
Parkison discloses applying one or more additional incremental snapshots to the local version of the data set (Parkison: para.[0179]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 33 is rejected for the reasons set forth hereinabove for claim 28. However, Burton does not disclose limitation of claim 33.
Parkison teaches establishing the local version of the data set comprises: determining that the full snapshot of the data set stored in the intermediate data store is a most recent full snapshot of a plurality of full snapshots of the data set; locally storing the most recent full snapshot as a previous local version of the data set of the primary data store; and applying the incremental snapshot to the previous local version of the data set, wherein the incremental snapshot was captured after the most recent full snapshot  (Parkison: para.[0214]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of 
Claim 34 is rejected for the reasons set forth hereinabove for claim 28. However, Burton does not disclose limitation of claim 34.
Parkison teaches accessing one or more of manifests of the intermediate data store to determine locations for obtaining the full or the incremental snapshots of the data set from the intermediate data store  (Parkison: para.[0105]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).

Claim 37 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Burton teaches the one consumer modules (para.[0046]-[0047]).  
However, Burton does not disclose other limitations in claim.
Parkison discloses locally store the full snapshot as a previous local version of the data set of the primary data store, and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]). 2  

Claim 38 is rejected for the reasons set forth hereinabove for claim 37 and furthermore Burton teaches wherein to establish the local version of the data set of the primary data store (para.[0048],[0062]). 
However, Burton does not disclose other limitations in claim.
Parkison discloses the one consumer modules are configured to: apply the one or more additional incremental snapshots to the local version of the data set (Parkison: para.[0179]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 39 is rejected for the reasons set forth hereinabove for claim 35. 
However, Burton does not disclose limitations in claim.
Parkison discloses to establish the local version of the data set of the primary data store, the one consumer modules are configured to:6 determine that the full snapshot of the data set stored in the intermediate data store is a most recent full snapshot of a plurality of full snapshots of the data set; and locally store the most recent  ;and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 40 is rejected for the reasons set forth hereinabove for claim 35. 
Parkison discloses at least one of the one consumer modules is configured to: download point-in-time data for two or more data sets from the intermediate data store; combine the downloaded point-in-time data to generate aggregated point-in-time data; and upload the aggregated point-in-time data to the intermediate data store for access by one or more other consumer modules (Parkison: para.[0104], [0179]). 2  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).

Response to Amendment
Applicant’s argument that Burton does not disclose establish a local version of a data set of a primary data store according to the full snapshot of the data set and the incremental snapshot of the data set that are both obtained from the same intermediate data store.  However, Burton discloses, in para.[0048] and [0062],  host combines the baseline image (full snapshot) stored in the baseline volume 170 and the incremental snapshot (incremental snapshot) in the storage pool 260 (the intermediate data store) to construct a  copy (local version) of the primary volume 220 (primary data store) for general use by an application.  Thus, Burton discloses establish a local version of a data set of a primary data store according to the full snapshot of the data set and the incremental snapshot of the data set.  However, the full snapshot of the data set and the incremental snapshot of the data set are stored in different places.  The full snapshot of the data set is stored in the baseline volume 170, and the incremental snapshot of the data set is stored in the storage pool.  
Patterson discloses the backup device 20 stores the remote copy (snapshot), wherein the snapshot includes full snapshot, differential snapshot, and incremental snapshot (para.[0080], [0096], and [0102]).  Thus, Patterson discloses the full snapshot of data set, and an incremental snapshot of data set are stored in the same intermediate data store, and the full snapshot of data set, and an incremental snapshot of data set are obtained from the same intermediate data store.
Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





06/30/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162